Citation Nr: 0102052	
Decision Date: 01/25/01    Archive Date: 01/31/01	

DOCKET NO.  99-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for urethritis.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 1999 from the VARO 
in Chicago, Illinois, which denied service connection for 
urethritis.


FINDINGS OF FACT

1.  Any episode of urethritis in service was acute and 
transitory in nature and healed without any residuals.

2.  The record contains no competent medical evidence which 
relates any current urethritis to service.


CONCLUSION OF LAW

Any current urethritis was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 206, __ (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this regard, the 
Board notes that the RO has accumulated more than adequate 
information with which to make a determination.

A review of the original service medical records reflects 
that the veteran was seen in a service department dispensary 
on one occasion in July 1967 complaining of burning urination 
for four days.  He underwent urinalysis testing and a 
diagnosis was given of urethritis, "probably NSC."  

On a visit in August 1967, complaints included nausea, 
vomiting, diarrhea, chills, and fever of three days' 
duration.  He was given a diagnosis of questionable 
genitourinary infection.  The following day, it was indicated 
there were "no problems."

In his report of medical history made in conjunction with 
separation examination in July 1968, notation was made of 
"occasional urinary burning."  Clinical examination at that 
time was entirely normal and he was deemed qualified for 
separation.

Received in April 1999 was a statement dated that month from 
the veteran in which he indicated he had been treated for 
urethritis on many occasions since service, but "after the 
death of my personal physician, my civilian records were no 
longer available.  I have tried on numerous occasions to 
locate them but to no avail."

Also received in 1999 were copies of service medical records, 
including an altered or changed copy pertaining to the July 
1967 visit to the service department dispensary.  While the 
original record refers only to the veteran's complaints and a 
diagnosis of urethritis and planned treatment for it, the 
copy contained additional wording to the effect that 
"bacteria parasite (urethritis) left untreated will develop 
into prostatitis or epididymitis chronic."  Also added were 
the following words:  "NSO urethritis bacteria has to be 
treated until no longer symptoms-left untreated chronic."

Additional evidence includes reports of VA outpatient visits 
dating from May 1998.   The diagnoses include urethritis.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered, or disease contracted, in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
presumptive period of 38 C.F.R. § 3.307 so as to permit the 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "chronic."  When a 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16,, 19 (1991).

A layperson is competent to testify only as to observable 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.

Although a veteran is competent to testify as to his 
inservice experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  The evidence 
does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinion on medical diagnosis or causation competent.

The original service medical records reflect the veteran was 
seen on one occasion in July 1967 for what was diagnosed as 
urethritis, and again in August 1967, when a diagnosis of 
questionable genitourinary infections was offered.  The 
remainder of the service medical records are without 
reference to urethritis, except for notation in the July 1968 
report of medical history at the time of separation 
examination that he had occasional urinary burning.  Although 
the veteran has indicated that he has had symptoms of 
urethritis ever since service, attempts to obtain more 
pertinent contemporaneous evidence have produced nothing 
earlier than VA medical records dated in 1998, a time many 
years following service discharge.  Treatment records dating 
from 1998 indicate that the veteran currently has urethritis, 
but there is no competent evidence or opinion that any 
current urethritis is related to service or to any claimed 
continuity of symptomatology since service.  

The record includes an altered or changed copy of the report 
of the service department dispensary visit in July 1967.  The 
altering of a document clearly renders its content highly 
suspect.  Even accepting the truthfulness of the document, a 
longitudinal review of the evidence of record shows that 
while the veteran has current urethritis, there is no 
competent evidence or opinion that the current urethritis is 
related to service or to any claimed continuity of 
symptomatology since service discharge.  With there being no 
competent medical evidence linking any current urethritis to 
service or to the veteran's reported continued symptomatology 
since service, the claim for service connection for such a 
disability must be denied.


ORDER

Service connection for urethritis is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals








